Citation Nr: 0615257	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, postoperative status, currently evaluated as 
20 percent disabling.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to the veteran's service 
connected right knee disability.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the veteran's service 
connected right knee disability.

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to the veteran's service 
connected right knee disability.

5.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to the veteran's service 
connected right knee disability.

6.  Entitlement to service connection for a psychiatric 
disability, characterized as major depression.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to an extension of a temporary total rating 
due to surgical convalescence for a service connected right 
knee disability, subsequent to January 31, 2004.

9.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the veteran's claim of entitlement to 
service connection for the above noted disabilities, and 
continued the veteran's evaluation for his service connected 
right knee disability at a 20 percent evaluation.  

The issues of entitlement to an increased evaluation for 
arthritis of the right knee, postoperative status and 
entitlement to service connection for a psychiatric 
disability, characterized as major depression, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A low back disability was first diagnosed many years 
after service; the preponderance of the evidence of record 
does not link this disability to service or his service-
connected right knee disability.

2.  The competent evidence of record does not show that the 
veteran currently has a hip disability.

3.  A left knee disability was first diagnosed many years 
after service; no evidence has been presented linking this 
disability to service or his service-connected right knee 
disability.

4.  The competent evidence of record does not show that the 
veteran currently has a bilateral foot disability.

5.  Fibromyalgia was first diagnosed many years after 
service; no evidence has been presented linking this 
disability to service.

6.  At his February 2006 Board hearing, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal for an extension of a temporary total 
rating due to surgical convalescence for a service connected 
right knee disability, subsequent to January 31, 2004 and a 
total disability rating based on individual unemployability.

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, and it was not proximately due to 
or the result of his service-connected right knee disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2005). 

2.  A bilateral hip disability was not incurred in or 
aggravated by active military service, and it was not 
proximately due to or the result of his service-connected 
right knee disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§  3.303, 3.310 (2005). 

3.  A left knee disability was not incurred in or aggravated 
by active military service, and it was not proximately due to 
or the result of his service-connected right knee disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2005). 

4.  A bilateral foot disability was not incurred in or 
aggravated by active military service, and it was not 
proximately due to or the result of his service-connected 
right knee disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§  3.303, 3.310 (2005). 

5.  Fibromyalgia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issues of an extension of a temporary 
total rating due to surgical convalescence for a service 
connected right knee disability, subsequent to January 31, 
2004 and a total disability rating based on individual 
unemployability, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2002, March 
2003, April 2003, as well as by statements of the case and 
supplemental statements of the case issued during the course 
of the appeal.  The originating agency essentially informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
his VA examinations.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim, except for the issues discussed in the Remand 
below.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Since the claims adjudicated in this decision are being 
denied, no additional disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).


Service connection

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2005).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2005).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for a 
low back disability.  In this regard, the Board finds that 
the preponderance of the evidence of record indicates that 
the veteran's low back disability is not related to service 
or to his service connected right knee disability.  The Board 
notes that the evidence of record does appear to show that 
the veteran currently has a low back disability.  While a VA 
fee basis examination dated March 2003 noted that examination 
of the veteran's lumbar spine revealed no muscle tenderness 
in the lower area, as well as no muscle spasm or weakness, 
with a normal range of motion, a May 2002 VA peripheral 
neuropathy examination noted that the veteran's presentation 
and examination were consistent with lumbar radiculopathy 
involving the right L4-5 and possibly L5-S1 radiculopathy on 
the right with a coexisting L4-5 radiculopathy on the left.  
A January 2002 private chiropractor report noted that the 
veteran was seen for posterior facet syndrome, lumbar spine 
sprain/strain with associated bilateral erector spinae 
myofascitis, bilateral sacroiliac joint sprain/strain, 
lumbosacral joint sprain/strain, sciatica, and abnormal 
posture.  A June 2002 private outpatient treatment record of 
magnetic resonance imaging (MRI) of the lumbar spine noted 
mild L5-S1 disc desiccation and loss of disc height, with no 
focal herniations.  Thus the evidence appears to indicate 
that the veteran does have a current low back disability.  

However, the Board finds that the preponderance of the 
evidence of record indicates that the veteran's low back 
disability is not related to service or to his service 
connected right knee disability.  Initially, the Board notes 
that the veteran's service medical records are negative for 
complaints of, or treatment for, any back disability.  At a 
May 2002 VA examination, a VA examiner noted that he did not 
believe that the veteran's spine pain was related to his 
right knee disability, as the veteran had no evidence of a 
limp when walking, his right knee and leg appeared quite 
serviceable, and he would not expect there to be enough of a 
limp in the right knee so as to cause pain in the spine.  The 
Board also finds probative the report of a May 2002 VA spinal 
examination which noted that X-rays of the veteran's spine 
were normal, and the veteran was diagnosed with complaints of 
low back pain with numbness in both feet without neurologic 
or mechanical deficit.  An addendum opinion dated July 2002 
indicated that the veteran's complains of low back pain were 
not due to his military service or his right knee disability.  
The examination of the low back revealed no abnormality to 
account for the complaints; the lower extremities were 
without neurological or mechanical deficits.  The examiner 
indicated that the veteran's low back pain would be as it was 
when the veteran was examined on May 2002 despite his 
military service or right knee findings and history.  The 
examiner indicated that the veteran's back pain was not 
service connected or due to his right knee disability.  The 
Board finds these opinions particularly probative as they are 
made based on a review of the veteran's claims file, and a 
thorough examination of the veteran.

The Board notes the opinion dated January 2002 from a private 
chiropractor who opined that the veteran's chronic knee 
problem and subsequent surgeries had altered the biomechanics 
of his lumbar spine leading to unleveling in the hip and 
pelvis, thereby causing existing degeneration and nerve 
dysfunction; however, the Board finds this opinion of limited 
probative value.  The opinion makes no reference to a review 
of other clinical evidence, including service medical records 
or VA clinical data, and gives insufficient reasoning to 
support its conclusions.  

Also noted is a letter dated October 2002 from a private 
chiropractor, which indicates that he treated the veteran for 
sciatica and low back pain, which he, in his opinion and 
based on the veteran's history, felt was related to the 
veteran's altered gait and limping post knee surgery in 1995.  
However, that chiropractor also indicated that he had not 
seen the veteran since 1999, and was only able to provide 
general facts of the veteran's case from memory, and did not 
have the veteran's file before him.  As this examiner based 
his opinion on his recollections of having treated the 
veteran three years prior to making this statement, and as he 
did not have the veteran's records before him when rendering 
this opinion, the Board also finds this opinion of little 
probative value.

In support of his belief that his back disability is related 
to his right knee pain, the veteran has particularly noted a 
statement from a VA examiner dated January 2003 in support of 
his claim.  That statement indicates that the examiner felt 
that, based on findings from radiography and physical 
examination, he believed the veteran's back pain and right 
knee pain were genuine, but that the etiology of the 
veteran's back pain remained to be determined.  He indicated 
that at the present, it was his opinion that the veteran's 
back pain and right knee pain were caused by a physical 
component rather than a psychological one.  Therefore, the 
examiner indicated that he believed that the veteran's back 
pain and right knee pain imposed functional limitations on 
the veteran.  While this statement indicates that the 
examiner believes that the veteran currently does have a 
physical back problem, which the Board does not dispute, this 
opinion does not, in any regard, relate the veteran's back 
disability either to his service connected right knee 
disability, or directly to service.

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for the veteran's low back disability, as either directly 
related to service, or as secondary to the veteran's service 
connected right knee disability.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for a 
bilateral hip disability.  In this regard, the Board notes 
that the evidence of record does not show that the veteran 
currently has a hip disability.  The report of a May 2002 VA 
examination noted that the veteran was found to have 
complaints of right and left hip pain, without neurologic or 
mechanical deficit and no objective abnormalities; with 
completely normal X-rays of the hips, with the hips having a 
completely normal pain free range of motion.  That examiner 
further indicated that in his opinion, the veteran's hip pain 
was not due to his right knee disability, or due to his limp 
due to that disability.  The examiner reasoned in support of 
his opinion that the veteran had no evidence of a limp when 
walking, that his right knee and leg appeared quite 
serviceable, and that he would not expect there to be enough 
of a limp in the veteran's leg so as to cause pain in the 
hips.  The report of a VA fee basis examination dated March 
2003 noted the veteran's hips to have no tenderness, heat, 
redness, swelling, effusion, abnormal movement, instability, 
or weakness, and found a normal range of motion of the hips.

Thus, while the veteran has reported pain in his hips, he has 
not been found at any time to have a diagnosis of any hip 
disability.  However pain is not analogous to disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(the claimant was seeking service connection for a neck 
disability and an increased rating for a low back disability.  
On the issue of service connection, the Court held that pain 
alone without a diagnosed or identifiable underlying malady 
or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it 
was precluded from reviewing the factual determinations of 
the Board or the Court.)  Furthermore, the veteran's hip pain 
was specifically found to not be due to his right knee 
disability.  Therefore, with the evidence of record 
indicating that the veteran does not currently have a current 
hip disability, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection.
 
Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for a 
left knee disability.  In this regard, the evidence of record 
clearly indicates that the veteran has exhibited a left knee 
disability.  An early January 1998 VA outpatient treatment 
record noted that the veteran had been diagnosed with left 
knee patellar tendonitis versus chondromalaicia of the 
patella, and a late January 1998 VA outpatient treatment 
record noted that the veteran had left knee patellofemoral 
syndrome that was asymptomatic at that time.  However, the 
Board notes the report of a May 2002 VA examiner who, while 
noting that the veteran was found to have complaints of left 
knee pain, indicated that the veteran's left knee had no 
neurologic or mechanical deficit and no objective 
abnormalities; with completely normal X-rays of the left 
knee, and with the left knee having a completely normal range 
of motion.  Similarly, the report of a VA fee basis 
examination dated March 2003 of the left knee noted no 
tenderness, heat, redness, swelling, effusion, abnormal 
movement, instability, or weakness, with a normal range of 
motion.  Therefore, it appears that the veteran, while having 
previously had a left knee disability, no longer has such 
disability.

However, the Board points out that, even if the veteran is 
found to have a present left knee disability, no evidence has 
been presented to indicate that the veteran's left knee 
disability is related to his right knee disability.  
Initially, the Board notes that the veteran's service medical 
records are negative for complaints of, or treatment for, any 
left knee disability.  The Board finds probative the report 
of a May 2002 VA examiner, who indicated that in his opinion, 
the veteran's left knee pain was not due to his service-
connected right knee disability, or due to his limp due to 
his right knee disability.  The examiner reasoned, in support 
of his opinion, that the veteran had no evidence of a limp 
when walking, that his right knee and leg appeared quite 
serviceable, and that he would not expect there to be enough 
of a limp in the veteran's leg so as to cause pain in the 
left knee.  

Therefore, with the evidence of record, indicating that the 
veteran's left knee disability is not related to his service-
connected right knee disability, and with no evidence having 
been presented to indicate that the veteran incurred a left 
knee disability until many years after service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for a 
bilateral foot disability.  In this regard, the Board notes 
that the preponderance of the evidence of record does not 
indicate that the veteran currently has a bilateral foot 
disability.

A VA examination report dated May 2002 of the veteran's feet 
noted complaints of pain and numbness over the lateral 
aspects of both feet without hard neurologic deficit, and 
finding only of a recent toenail infection for which the 
veteran had undergone nail debridement.  A VA fee basis 
examination dated March 2003 noted a small amount of calluses 
on both feet, with no signs of abnormal weight bearing, and 
no skin breakdown.  These records do not show the veteran 
being diagnosed objectively with a foot disability.  As noted 
above, pain alone is not a disability.  However, even if the 
veteran were considered to have a diagnosed foot disability, 
the Board points out that an addendum opinion to the 
veteran's May 2002 VA examination, dated July 2002, indicates 
that the veteran's complains of pain and numbness in both 
feet were not due to his military service or his right knee 
disability.  The examiner indicated that the veteran's 
bilateral foot numbness complaints would be the same in May 
2002, despite his military service or right knee finding and 
history.  The examiner concluded that the veteran's bilateral 
foot numbness was not service connected or due to his right 
knee disability.  Therefore, even if the veteran's complaints 
of bilateral foot numbness and pain are considered a 
disability for VA purposes, the evidence of record indicates 
that this pain and numbness is not related to service, or 
secondary to his service connected right knee disability.  As 
there is no evidence that the veteran has a currently 
diagnosed foot disability, and as the evidence of record 
indicates that the veteran's complaints of foot pain and 
numbness are not related to service or the veteran's service 
connected right knee disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
fibromyalgia.  The Board notes that the evidence of record is 
somewhat inconclusive as to whether the veteran currently has 
a confirmed diagnosis of fibromyalgia.  The only evidence of 
record showing that the veteran has a diagnosis of 
fibromyalgia is a recently submitted March 2003 physical 
therapy note which indicates that the veteran was diagnosed 
with fibromyalgia.  Likewise, the veteran has testified, in 
his February 2006 hearing, that he had only been diagnosed 
with fibromyalgia by his physical therapist, not a medical 
doctor.  There is nothing in the record showing that the 
physical therapist is qualified to make a diagnosis.  The 
evidence of record does not contain a confirmed diagnosis of 
fibromyalgia by a qualified medical authority.

Nevertheless, the Board points out that, even if the veteran 
is considered to have a diagnosis of fibromyalgia, the 
evidence of record does not show that the veteran's 
fibromyalgia is either directly related to service, or 
related to his service connected right knee disability.  The 
veteran's service medical records are negative for complaints 
of, or treatment for, fibromyalgia.  There is no evidence of 
record which indicates that the veteran reported he was 
diagnosed with fibromyalgia any earlier than March 2003, 17 
years after the veteran's separation from service.  
Furthermore, no medical evidence has been presented linking 
the veteran's fibromyalgia to service.  With no evidence 
having been presented to show that the veteran may have had a 
diagnosis of fibromyalgia any earlier than March 2003, and 
with no evidence of record indicating that the veteran's 
diagnosis of fibromyalgia is related to service, the Board 
finds that the preponderance of the evidence of record is 
against a finding that this disability is related to service.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an extension of a temporary total rating due 
to surgical convalescence for a service connected right knee 
disability, subsequent to January 21, 2004 and a total 
disability rating based on individual unemployability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
withdrew the appeal on these issues at a prehearing 
conference prior to his Board hearing in February 2006, and 
that withdrawal was noted at the hearing and reduced to 
writing in the form of a transcript.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these issues and they 
are dismissed.


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to the veteran's service connected 
right knee disability, is denied.

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the veteran's service 
connected right knee disability, is denied.

Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service connected 
right knee disability, is denied.

Entitlement to service connection for a bilateral foot 
disability, to include as secondary to the veteran's service 
connected right knee disability, is denied.

Entitlement to service connection for fibromyalgia is denied.

The appeal seeking an extension of a temporary total rating 
due to surgical convalescence for a service connected right 
knee disability, subsequent to January 21, 2004, and a total 
disability rating based on individual unemployability is 
dismissed.


REMAND

As to the veteran's claim of entitlement to an increased 
evaluation for his service connected right knee disability, 
the Board notes that, in October 2003, the veteran underwent 
additional right knee surgery, specifically, the removal of 
hardware from his right tibia.  As the veteran's surgery is 
likely to have had an impact on his right knee disability, 
and as the veteran has not received a VA examination since 
undergoing surgery, the Board finds that this issue must be 
remanded in order that the veteran receive a VA examination 
that accurately reflects the current severity of this 
disability.

As to the veteran's claim of entitlement to service 
connection for depression, the Board notes that the veteran 
indicated, in his recent hearing testimony, that he had been 
seen at a Las Vegas, Nevada VA Outpatient Treatment facility 
for this disability.  VA Medical records are considered to be 
in constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board must 
remand this case in order that the RO may obtain all 
treatment records pertaining to the veteran from that 
facility, regarding his treatment for any psychiatric 
disability.

Accordingly, the case is REMANDED for the following action:

1. The RO must associate with the 
veteran's claims folder all records from 
the VA medical facility in Las Vegas, 
Nevada, pertaining to the veteran's 
treatment for any psychiatric disability.

2.  The veteran should then be provided 
with a VA examination to determine the 
current severity of his service connected 
arthritis of the right knee, postoperative 
status.  All indicated tests and studies 
should be undertaken, including range of 
motion studies.  The claims file should be 
reviewed by the examiner, and the examiner 
should indicate in his report that the file 
has been reviewed.  Range of motion testing 
should be accomplished and the results in 
degrees should be reported.  The examiner 
is specifically requested to comment on any 
functional loss due to pain, weakness, 
fatigability, incoordination, or pain on 
movement of a joint.  If any subluxation or 
instability is found, the examiner should 
describe its extent and indicate whether or 
not it is related to the service-connected 
arthritis of the right knee, postoperative 
status.  

3.  Upon completion of the foregoing, the 
RO should re-adjudicate he claims on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


